DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s AMENDMENTS TO THE CLAIMS filed on June 21, 2022 is respectfully acknowledged. Claims 1, 2, 4-15 and 17-20 are pending for examination.

Response to Arguments
3.	Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive. Von Novak fails to disclose the feature of “a power management module, configured to monitor a running state of the security micro control unit; wherein the security micro control unit is configured to monitor a running state of the power management module”, because “Von Novak fails to disclose the technical solution that the safety micro control unit and the power management module of the application may report their own running state to each other in real time”. In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the safety micro control unit and the power management module of the application may report their own running state to each other in real time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim language uses the term “monitor’, which is a direct synonym of the word “control”. Applicant acknowledges that Von Novak discloses that power module 230 may provide power to the main controller 220, and that main controller 220 may be configured to control the charging of the power module 230. Because there are no specifics to the monitoring step (e.g. reporting the state of the safety micro control unit and the power management module to each other) in the claim language, Examiner maintains that the teachings of Von Novak overcome the above claimed feature.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



6.	Claim(s) 1, 2, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Novak, III et al. (US 10,671,067 B2).

	Regarding claims 1 and 14, Von Novak, Ill et al. discloses a controller for a driverless vehicle and driverless vehicle, comprising a controller (i.e. control unit 210 of robotic vehicle 200 — Col. 6, lines 60, 61), comprising:

	a security micro control unit (i.e. main controller 220 — Col. 6, line 63); and
	a processor module (i.e. one or more auxiliary controllers 504 — Col. 11, lines 19), wherein the processor module is coupled to the security micro control unit (i.e. the auxiliary controller 504 may execute a limited set of motor control instructions previously received from the main controller 220 — Col. 12, lines 60-62), and the security micro control unit is configured to monitor a running state of the processor module (i.e. the main controller 220 and/or the auxiliary controller 504 may determine whether an auxiliary controller fault is detected — Col. 19, lines 57-60);
	wherein the controller further comprises:
a power management module, coupled to the security micro control unit, and configured to monitor/control a running state of the security micro control unit (i.e. power module 230 may provide power to various components, including the main controller 220, providing power is interpreted as a control step — Col. 7, lines 47, 48);
	wherein the security micro control unit is configured to monitor /control a running state of the power management module (i.e. main controller 220 may be configured with processor-executable instructions to control the charging of the power module 230 — Col. 7, lines 52-54).

	Regarding claims 2 and 15, Von Novak, Ill et al. discloses the controller and driverless vehicle according to claims 1 and 14 as shown in the rejection above.
	Von Novak, Ill et al. further discloses wherein the processor module comprises a first processor and a second processor (i.e. one or more auxiliary controllers 504 — Col. 11, lines 19), the first processor and the second processor are coupled to the security micro control unit, respectively (i.e. each of the auxiliary controllers 504 may receive the inputs 516 even if control signals are lost from the main controller 220 — Col. 13, lines 44-48);

	the security micro control unit is configured to monitor a running state of each of the first processor and the second processor (i.e. a main controller (e.g., 220) may perform a test of the auxiliary controller(s) configured to determine whether each auxiliary controller is or is capable of functioning properly — Col. 19, lines 31-34).

	Regarding claim 12, Von Novak, Ill et al. discloses the controller according to claim 3 as explained in the rejection above.
	Von Novak, III et al. further discloses wherein the power management module comprises a power management integrated circuit (i.e. integrated circuits may be configured such that the components of the integrated circuit reside on a single piece of semiconductor material, such as silicon — Col. 9, lines 61-64).

	Regarding claim 13, Von Novak, II et al. discloses the controller according to claim 2 as explained in the rejection above.
	Von Novak, III et al. further discloses wherein the first processor comprises a field programmable gate array, and the second processor comprises the field programmable gate array (i.e. robust processor 221 may further embody other hardware and hardware combinations, such asa field programmable gate array — Col. 9, lines 56-58).

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is
not identically disclosed as set forth in section 102, if the differences between the claimed invention
and the prior art are such that the claimed invention as a whole would have been obvious before the
effective filing date of the claimed invention to a person having ordinary skill in the art to which the
claimed invention pertains. Patentability shall not be negated by the manner in which the invention
was made.

9.	Claim(s) 4, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak, III et al. (US 10,671,067 B2).

	Regarding claims 4 and 17, Von Novak, Ill et al. discloses the controller and driverless vehicle according to claims 2 and 15 as explained in the rejection above.
	Von Novak, III et al. further discloses a power supply (i.e. e sensors 240, the one or more cameras 244, the output module 250, the input module 260, and the radio 270. In addition, the power module 230 may include energy storage components, such as rechargeable batteries — Col. 7, lines 47- 52).
	Von Novak, III et al. does not disclose a processor power supply subsystem, wherein the processor power supply subsystem is coupled to the power supply and the processor module, and configured to provide an operating voltage to the processor module based on a power supply voltage output by the power supply, the security micro control unit is coupled to the processor power supply subsystem, and configured to monitor a running state of the processor power supply subsystem.

	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and vehicle of Von Novak, II et al. to include a processor power supply subsystem, wherein the processor power supply subsystem is coupled to the power supply and the processor module, and configured to provide an operating voltage to the processor module based on a power supply voltage output by the power supply, the security micro control unit is coupled to the processor power supply subsystem, and configured to monitor a running state of the processor power supply subsystem, since the system of Von Novak, Ill et al. facilitates the charging of the power source to provide power to different vehicle components.

	Regarding claim 11, Von Novak, Ill et al. does not disclose the controller according to claim 3, wherein the power management module comprises a security channel signal source, the security channel signal source is coupled to the security micro control unit and a standby controller; the power management module is configured to trigger the security channel signal source to send a security channel signal to the standby controller to start the standby controller when monitoring thata security fault occurs in the security micro control unit; the security micro control unit is configured to trigger the security channel signal source to send a security channel signal to the standby controller to start the standby controller when monitoring that the security fault occurs in the first processor or the second processor.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Von Novak, Il et al. to include wherein the power management module comprises a security channel signal source, the security channel signal source is coupled to the security micro control unit and a standby controller; the power management module is configured to trigger the security channel signal source to send a security channel signal to the standby controller to start the standby controller when monitoring that a security fault occurs in the
security micro control unit; the security micro control unit is configured to trigger the security channel signal source to send a security channel signal to the standby controller to start the standby controller when monitoring that the security fault occurs in the first processor or the second processor, since the system of Von Novak, Ill et al. facilitates the protection of vehicle system controllers against faults.

10.	Claim(s) 5, 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak, III et al. (US 10,671,067 B2) in view of Marshall et al. (US 5,696,679 A).

	Regarding claims 5 and 18, Von Novak, Ill et al. discloses the controller and driverless vehicle according to claims 4 and 17 as explained in the rejection above.
	Von Novak, III et al. does not disclose an emergency power supply subsystem, coupled to the power supply and the power management module; wherein, the power supply is coupled to the power management module; the emergency power supply subsystem is configured to provide an operating voltage to the power management module based ona pre-stored power quantity when the power supply fails.
	However, Marshall et al. discloses that in the event of a failure of the main vehicle battery, the auxiliary battery 46 supplies operating voltage through line 94 to the park fault management circuit 28, to the park controller 44, to the park switch 36, to the parking brake switch 38 and to the emergency mechanical key switch electrical override, as shown as 100. The override switch 100 can be activated, for example, by inserting a vehicle key or similar object. When it is activated, the auxiliary battery line 94 will be connected to emergency override line 108, which supplies an input signal to the park fault management circuit 28 and to the park controller 44 (Col. 4, lines 28-37).

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and vehicle of Von Novak, II et al. to include
the features of Marshall et al. in order to ensure that appropriate error codes and warning signals are developed to signal and identify a failure of any component in the electronic shift system.
	Neither Von Novak, II et al. nor Marshall et al. disclose the power management module is configured to provide an operating voltage to the security micro control unit based on the power supply voltage output by the power supply when the power supply does not fail, and to provide the operating voltage to the security micro control unit based on a power supply voltage output by the emergency power supply subsystem when the power supply fails; and the security micro control unit is configured to monitor the running state of each of the first processor and the second processor based on the operating voltage provided by the power management module, and to start a standby controller when the running state of the first processor or the second processor is abnormal.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and vehicle of Von Novak, Il et al. in view of Marshall et al. to include the power management module is configured to provide an operating voltage to the security micro control unit based on the power supply voltage output by the power supply when the power supply does not fail, and to provide the operating voltage to the security micro control unit based on a power supply voltage output by the emergency power supply subsystem when the power supply fails; and the security micro control unit is configured to monitor the running state of eachof the first processor and the second processor based on the operating voltage provided by the power management module, and to start a standby controller when the running state of the first processor or the second processor is abnormal, since the system of Marshall et al. facilitates an emergency voltage to a management system due to main battery failure.

	Regarding claim 6, neither Von Novak, III et al. nor Marshall et al. disclose the controller according to claim 5, wherein the power supply comprises a power source, a main power supply circuit,
and a standby power supply circuit, an input end of the main power supply circuit and an input end of the standby power supply , circuit are respectively coupled to the power source; an output end of the main power supply circuit is coupled to a joint node; an output end of the standby power supply circuit is coupled to the joint node through a switching component; the joint node is coupled to the processor power supply subsystem and the emergency power supply subsystem; the switching component is configured to switch on a connection between the standby power supply circuit and the joint node
when the main power supply circuit fails.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Von Novak, II et al. in view of Marshall et al. to include wherein the power supply comprises a power source, a main power supply circuit, and a standby power supply circuit, an input end of the main power supply circuit and an input end of the standby power supply , circuit are respectively coupled to the power source; an output end of the main power supply circuit is coupled to a joint node; an output end of the standby power supply circuit is coupled to the joint node through a switching component; the joint node is coupled to the processor power supply subsystem and the emergency power supply subsystem; the switching component is configured to switch on a connection between the standby power supply circuit and the joint node when the main power supply circuit fails, since the system of Marshall et al. facilitates an emergency voltage to a management system due to main battery failure.

11.	Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak, III et al. (US 10,671,067 B2) in view of Marshall et al. (US 5,696,679 A) as applied to claims 5 and 6 above, and further in view of Wagner (US 8,884,460 B2).

	Regarding claim 7, neither Von Novak, III et al. nor Marshall et al. disclose the controller according to claim 6, wherein the switching component comprises a first diode, the output end of the standby power supply circuit is coupled to an anode of the first diode, and a cathode of the first diode is coupled to the joint node.
	However, Wagner discloses a first diode including a cathode connected to a terminal of the energy store and an anode electrically connectible to the low-voltage battery; a second diode including a cathode connected to the terminal of the energy store and an anode coupled to an output terminal of the voltage converter (Claim 1).
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Von Novak, Il et al. to include the features of Wagner et al. in order to provide the emergency energy supply when needed.

	Regarding claim 8, neither Von Novak, III et al. nor Marshall et al. nor Wagner disclose the controller according to claim 7, wherein the main power supply circuit comprises a first connector, a first electrostatic protection circuit, a first interruption detection circuit, and an anti- reverse protection circuit, an input end of the first connector is coupled to the power source;
	the first electrostatic protection circuit and the first interruption detection circuit are coupled to an output end of the first connector, respectively; the anti-reverse protection circuit is coupled to the first electrostatic protection circuit, and the anti-reverse protection circuit is further coupled to the joint node; and the security micro control unit is coupled to the first interruption detection circuit, and configured to monitor a running state of the first interruption detection circuit.

	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Von Novak, Il et al. to include wherein the main power supply circuit comprises a first connector, a first electrostatic protection circuit, a first
interruption detection circuit, and an anti- reverse protection circuit, an input end of the first connector is coupled to the power source; the first electrostatic protection circuit and the first interruption detection circuit are coupled to an output end of the first connector, respectively; the anti-reverse protection circuit is coupled to the first electrostatic protection circuit, and the anti-reverse protection circuit is further coupled to the joint node; and the security micro control unit is coupled to the first interruption detection circuit, and configured to monitor a running state of the first interruption detection circuit, since the system of Von Novak, Ill et al. facilitates the means to protect the autonomous vehicle from faults in its controllers.

	Regarding claim 9, neither Von Novak, Ill et al. nor Marshall et al. nor Wagner disclose the controller according to claim 7, wherein the standby power supply circuit comprises a second connector, a second electrostatic protection circuit, and a second interruption detection circuit, an input end of the second connector is coupled to the power source; the second electrostatic protection circuit is coupled to an output end of the second connector; the anode of the first diode is coupled to the second electrostatic protection circuit; the second interruption detection circuit is coupled to the cathode of the first diode; and the security micro control unit is coupled to the second interruption detection circuit, and configured to monitor a running state of the second interruption detection circuit.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Von Novak, Il et al. in view of Marshall et al. and Wagner to include wherein the standby power supply circuit comprises a second connector, a second electrostatic protection circuit, and a second interruption detection circuit, an input end of the second connector is coupled to the power source; the second electrostatic protection circuit is coupled to an output end of the second connector; the anode of the first diode is coupled to the second electrostatic protection circuit; the second interruption detection circuit is coupled to the cathode of the
first diode; and the security micro control unit is coupled to the second interruption detection circuit, and configured to monitor a running state of the second interruption detection circuit, since the art combination facilitates the detection of faults in the vehicle system controllers.

	Regarding claim 10, neither Von Novak, III et al. nor Marshall et al. nor Wagner disclose the controller according to claim 7, wherein the power supply comprises a voltage filtering circuit, an input end of the voltage filtering circuit is coupled to the joint node; and an output end of the voltage filtering circuit is coupled to the processor power supply subsystem, the emergency power supply subsystem, and the power management module.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Von Novak, Il et al. to include wherein the power supply comprises a voltage filtering circuit, an input end of the voltage filtering circuit is coupled to the joint node; and an output end of the voltage filtering circuit is coupled to the processor power supply subsystem, the emergency power supply subsystem, and the power management module, since the system of Von Novak, III et al. facilitates the minimizing of faults in the vehicle system controllers.

12. 	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak, Ill et al. (US 10,671,067 B2) in view of Yen et al. (US 11,019,749 B2).

	Regarding claim 19, Von Novak, III et al. does not disclose the driverless vehicle according to claim 14, further comprising:
	a camera module;
	a motion measurement module;
	an Ethernet communication module;
	a controller area network communication module; and
	a heat dissipation module,
wherein the camera module, the motion measurement module (Col. 5, line 13), the Ethernet communication module, the controller area network communication module and the heat dissipation module are coupled to the security micro control unit;
	the security micro control unit is configured to monitor a running state of each of the camera module, the motion measurement module, the Ethernet communication module, the controller area network communication module, and the heat dissipation module.
	However, Yen et al. discloses a controller 101 that controls sensor 105 including a camera (Col. 5, lines 42-46), a wheel speed sensor (Col. 5, line 13), the controller sending/receiving information using suitable network connections including an Ethernet network (Col. 4, line 49), a controller area network (Col. 4, lines 44, 45) and cooling device 109 (Col. 4, line 42).
	Yen et al. further discloses that the controller 101 of the apparatus configured to manage/monitor sensor module temperature 100 may be configured to control the cooling device 109, including at least one fan and at least one thermoelectric device, based on one or more from among a solar intensity parameter, an ambient temperature, vehicle speed, a lidar temperature and a plurality of predetermined lidar temperature operating ranges (Col. 7, lines 11-36).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Von Novak, Il et al. to include the features of Yen in order it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to manage the temperature of a sensor module.

13.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak, Ill et al. (US 10,671,067 B2) in view of Wolterman (US 8,843,284 B2).

	Regarding claim 20, Von Novak, III et al. does not disclose the driverless vehicle according to claim 14, further comprising:
	a vehicle speed signal acquisition circuit;
	a steering wheel angle signal acquisition circuit;
	a brake signal acquisition circuit; and
	a gear signal acquisition circuit, wherein the vehicle speed signal acquisition circuit, the steering wheel angle signal acquisition circuit, the brake signal acquisition circuit and the gear signal acquisition circuit are coupled to the security micro control unit.
	However, Wolterman discloses that controller 22 may receive vehicle operation input signals including a vehicle speed signal, gear selection signal, a steering wheel position signal, a brake pedal position signal (Col. 3, lines 28-55; Claim 13).
	Von Novak, III et al. does not specifically disclose the security micro control unit is configured to monitor a running state of each of the vehicle speed signal acquisition circuit, the steering wheel angle signal acquisition circuit, the brake signal acquisition circuit, and the gear signal acquisition circuit.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Von Novak, Il et al. to include that the security micro control unit is configured to monitor a running state of each of the vehicle speed signal acquisition circuit, the steering wheel angle signal acquisition circuit, the brake signal acquisition circuit, and the gear signal acquisition circuit, since the system of Von Novak, Ill et al. facilitates the detection of faulty controllers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664


/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664